DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on September 14, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed October 21, 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “wherein in each formula, a percentage of protein is no less than 14% and 10-20% of oil crops” and it is unclear as to what applicant considers “each formula”. If the limitation is in relation to the recited dough compositions, applicant should consider using “dough composition” instead of “formula”. If “formula” is directed to something else, the claim should clearly state the intended “formula”.
Claims 25-35 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLaprym US 2014/0272010 in view of Shepard US 2009/0123627 and Jane US 5523293 and Mayer DE 19521687.
Regarding claims 24-26, DeLaprym discloses an edible utensil [0083, forks, etc.] comprising 6 parts (+/- 20%) flour, and 3 parts (+/- 20%) liquid and 1 part (+/- 20%) fat [0035]. DeLaprym states, “[0037] Traditional wheat flours (such as all purpose, whole wheat, bread flour, etc) may be used in selective embodiments. Non-traditional grains may also be used to vary consistency, taste, flavor and/or to meet and cater to persons with dietary restrictions (e.g., gluten free). Such exemplars include, but are not limited to, use of nut flours, rice flour, soy flour, maize flour, potato flour, etc. Any other commercially known powdered grain may also be substituted if suitable” and “[0041] Traditional liquid (such as whole milk, fat free milk, low fat milk) may be used in selective embodiments. Non-traditional liquids may also be used to vary consistency, taste, flavor and/or to meet and cater to persons with dietary restrictions (e.g., vegan diets and/or lactose-intolerant individuals). Such exemplars include, but are not limited to, use of water (with or without powdered milk additive), buttermilk, soy milk, rice milk, almond milk, lactose-free milk. Any other commercially known fats may also be substituted if suitable. The use of room temperature liquid results in a superior process and product”, and “[0039] Traditional fats (such as butter, margarine, vegetable shortening, oil, egg yolks) may be used in selective embodiments. Non-traditional fats may also be used to vary consistency, taste, flavor and/or to meet and cater to persons with dietary restrictions (e.g., vegan diets and/or lactose-intolerant individuals). Such exemplars include, but are not limited to, use of nut fats (e.g., almond butter), coconut butter, cocoa butter, etc. Any other commercially known fats may also be substituted if suitable.”
While DeLaprym does not expressly disclose the claimed embodiments in the claimed amounts, DeLaprym provides one with a general teaching of the claimed invention and explicitly states “any other commercially known powered grain may also be substituted”.  
Shepard teaches known, commercially suitable gluten free flour compositions include rice flour [0015], potato flour [0016], corn flour [0019], tapioca flour [0018]. Thus, the substitution of one commercially suitable flour for another would have been obvious and it would have been within the skill level of one of ordinary skill in the art to determine a desired composition of the known ingredients through routine experimentation, to obtain desired/predictable results. 
The claims currently require, “wherein in each formula [herein examined as being “dough composition”], a percentage of protein is no less than 14% and 10-20% of oil crops” and said limitation is not expressly recited by the prior art. 
Jane teaches a method of making edible utensils wherein the use of proteins results in a product having a high degree of tensile strength and water resistance (col. 1, lines 45-col. 2, line 30; col. 3, lines 20-25). 
Mayer also discloses a method of manufacturing edible products and teaches, “the strength of the [product] is created by the adhesive characteristics of the proteins, sugar and starch held in the organic materials” (Abstract). 
Thus, it would have been obvious for one of ordinary skill in the art to have a protein percentage in the invention of DeLaprym to aid in the strength and rigidity of the product. One would have easily optimized the amount of protein needed to produce utensils having a high degree of tensile strength and water resistance needed for their use and also optimized the amounts of the other ingredients in the composition, to include the oil crops, since one would need a dough mass with the correct consistency to arrive at the desired molded utensil. 
Regarding claims 27- 28, DeLaprym discloses the edible utensil of claim 1. DeLaprym further discloses wherein the utensil is biodegradable [0033]; but DeLaprym does not disclose wherein the utensil is biodegradable at 10 degrees C to 40 degrees C. However, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the edible utensil, as disclosed by DeLaprym, in order to have provided for wherein the utensil is biodegradable at 10 degrees C to 40 degrees C, as 10 to 40 degrees C is a typical outside temperature for most landfills wherein the degradation will likely take place. While DeLaprym does not specially disclose the temperature range, it would have been obvious to assume that the biodegradation takes place somewhere in the range of 10 to 40 degrees C, whether it is inside or outside a landfill.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLaprym US 2014/0272010 in view of Shepard US 2009/0123627 and Jane US 5523293 and Mayer DE 19521687, and in further view of Amato, US 20040253346.
Regarding claim 29, claim 24 is applied as stated above. Modified DeLaprym does not expressly disclose wherein the utensil has an oil film. 
Amato discloses an edible utensil (cups) wherein the utensil is coated with an edible lipid to prevent the utensil from becoming damaged by liquid [0033]. It would have been obvious to a person of ordinary skill in the art, at the time of the invention to have modified the utensil of DeLaprym, by adding an edible lipid coating, as disclosed by Amato, in order to provide a hydrophobic surface thus preventing the utensil from being damaged by a liquid. 

Claim 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLaprym US 2014/0272010 in view of Shepard US 2009/0123627 and Jane US 5523293 and Mayer DE 19521687 and in further view of Marshall, US 20130149282.
Regarding claims 30-31, claim 24 is applied as stated above. DeLaprym does not expressly disclose the claimed compression force of the utensils; however, obtaining the desired utensil properties would have been obvious and routine to one of ordinary skill in the art. 
Marshall discloses edible and biodegradable eating utensils wherein the utensils have tensile strength between about 5MPa to about 1000 MPa (Newton) [0042]. It is noted that Marshall discloses tensile strength as opposed to the claimed compression force, however, as both are measurements relating to the force applied to the material, the choice of one to preform one measurement versus the other would have been easily determined by one of ordinary skill. One would have been motivated to construct the utensils of DeLaprym to have strength and structural stability, as taught by Marshall, for the reason as to not have the utensil break during use. 
Regarding claims 32-35, claim 24 is applied as stated above. DeLaprym does not expressly disclose the claimed thickness, width, or handle length of the utensils; however, obtaining the desired utensil properties would have been obvious and routine to one of ordinary skill in the art and applicant is reminded, “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Furthermore, Marshall discloses wherein the utensil can be cast into many different molds including forks, spoons, sporks, and knives, etc. [0021-0023] wherein the injection mold cavities can have various shapes and sizes depending on what utensil is made [0026]. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the edible utensil of DeLaprym, by forming in various shapes and sizes, as taught by Marshall. 

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall, US 20130149282. 
Regarding claims 36-39, Marshall discloses an edible utensil prepared from a dough composition comprising polysaccharides [0040, vegetable gum], proteins [0014, protein from beans], lipids [0040, oil], and water [0040]. Marshall does not expressly disclose the claimed amounts; however, Marshall teaches the utensil may comprises up to about 100% of edible material [0041] and it would have been within the ambit of one of ordinary skill in the art to determine suitable amounts needed to from a structurally stable utensil. Moreover, Applicant is reminded “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Regarding claims 40-43, Marshall discloses a method for preparing edible utensil from a dough composition as stated in claim 36. Marshall further teaches the use of molds to form the utensils wherein the dough was formed, proofed, baked, cooled, and cut to form structurally stable utensil [0021-32]. It would have been obvious to one of process the dough at temperatures/humidity, in accordance with whichever mold one used, to obtain structurally stable utensils. 
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach or disclose the now claimed limitation of claim 24; however, as stated in the rejection above, it was known in the art that the use of protein and lipid contribute the strength of edible and biodegradable material (see the cited teaching of Jane and Mayer). As such, it would have been obvious for one of ordinary skill in the art to have a protein percentage in the dough composition to aid in the strength and rigidity of the product and one would have easily optimized the amount of protein needed to produce utensils having a high degree of tensile strength and water resistance needed for their intended use and also optimized the amounts of the other ingredients in the composition, to include the oil crops, since one would need a dough mass with the correct consistency to arrive at the desired molded utensil. 
Applicant’s remarks with regard to Marshall have been considered but are not persuasive as they merely notes that applicants transverse some statements made in the rejection but give no specific reason as to why. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792